Citation Nr: 0300616	
Decision Date: 01/13/03    Archive Date: 01/28/03

DOCKET NO.  96-48 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
right shoulder dislocation with traumatic arthritis and 
peripheral neuropathy, prior to May 23, 2001.  

2.  Entitlement to a rating in excess of 20 percent for 
right shoulder dislocation with traumatic arthritis and 
peripheral neuropathy, from May 23, 2001.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1975 to 
January 1978.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision of 
the Los Angeles, California, Department of Veterans 
Affairs (VA) Regional Office (RO) which increased the 
rating for right shoulder disability to 10 percent, 
effective April 17, 1995.  The veteran perfected a timely 
appeal of this determination.  In an April 2002 rating 
decision, the rating was increased to 20 percent from May 
23, 2001.  This did not represent a complete grant of 
benefits.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim 
for an increased rating remains in controversy where less 
than the maximum available benefit is awarded).  Further, 
there is no written withdrawal of the issue under 38 
C.F.R. § 20.204.  Therefore, the Board will consider the 
increased rating issue on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Prior to May 23, 2001, the veteran's right shoulder 
disability was manifested by pain and limitation of motion 
at the shoulder level.  

3.  From May 23, 2001, the veteran's right shoulder 
disability is manifested by pain, decreased range of 
motion, lack of endurance and weakness which approximates 
that of limitation of motion of the arm to midway between 
the side and shoulder level.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for right 
shoulder dislocation with traumatic arthritis and 
peripheral neuropathy, prior to May 23, 2001, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.69, 4.71, Plate I, 
4.71a, Diagnostic Codes 5010, 5201, 5203 (2002).  

2.  The criteria for a 30 percent rating for right 
shoulder dislocation with traumatic arthritis and 
peripheral neuropathy, prior to May 23, 2001, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.69, 4.71, Plate I, 
4.71a, Diagnostic Codes 5010, 5201, 5203 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West Supp. 2002).  The legislation has 
eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the appellant and the 
representative, and has enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  

VA issued regulations to implement the VCAA in August 
2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a) 
that is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
held that Section 3A of the VCAA (covering the duty to 
notify and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); See 
also Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  
In reaching this determination, the Federal Circuit 
appears to reason that the VCAA may not apply to claims or 
appeals pending on the date of enactment of the VCAA.  
However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 
11-2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement 
the VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 1991).  For purposes of this determination, 
the Board will assume that the VCAA is applicable to 
claims or appeals pending on the date of enactment of the 
VCAA.

The Board further notes that in Bernklau, supra., the 
Federal Circuit stated:

We recently held in Dyment v. Principi, No. 
00-7075, 20002, U.S. App LEXIS 7606, 2002 
WL 733978, at 7 (Fed. Cir. Apr. 24, 2002), 
[*23] "that section 3(a) of the VCAA, 
unlike section 4, was not intended to be 
given retroactive effect." That decision 
was plainly correct.  The Supreme Court has 
instructed that when a new law makes clear 
that it is retroactive, an appellate court 
must apply that law in reviewing judgments 
still on appeal that were rendered before 
the law was enacted, and must alter the 
outcome accordingly.' (Citations omitted.)  
But the Supreme Court has also held 
repeatedly that federal legislation is to 
be construed to avoid retroactivity unless 
we can discern clear congressional intent 
for that result. See, e.g., Landgraf  [v. 
USI Film Products, 511 U.S. 211 (1995)] at 
270 ("Since the early days of this Court, 
we have declined to give retroactive effect 
to statutes burdening private rights unless 
Congress had made clear its intent."); 
Bowen v. Georgetown Univ. Hosp., 488 U.S. 
204, 208, 102 L. Ed. 2d 493, 109 S. Ct. 468 
(1988) ("Congressional enactments and 
administrative rules will not be construed 
to have retroactive effect unless their 
language requires this result."). And the 
Court has emphasized that "the standard for 
finding such unambiguous direction is a 
demanding one. 'Cases where this Court 
[i.e., the Supreme Court] has found truly 
'retroactive' effect adequately authorized 
by statute have involved statutory language 
that was so clear that it could sustain 
only one interpretation.'" (Citations 
omitted.) (Emphasis added.)

The Board finds that this language would appear to 
challenge the viability of Karnas, supra., and its 
progeny.  For purposes of this decision, however, the 
Board will continue to follow Karnas.
 
The Board finds that VA has met its duty to assist the 
veteran in the development of the claims on appeal under 
VCAA.  By virtue of the October 1996 Statement of the Case 
(SOC), and the September 1998, December 1998, February 
1999, April 1999 and April 2002 Supplemental Statements of 
the Case (SSOC), the veteran was provided notice of the 
information, medical evidence or lay evidence necessary to 
substantiate the claims on appeal.  The SOC and subsequent 
SSOCs also notified the veteran of the pertinent laws and 
regulations, as well as his due process rights.  

Additionally, the Board finds that all relevant evidence 
necessary for an equitable resolution of the issues on 
appeal has been identified and obtained.  The evidence of 
record includes VA and private medical records, VA and 
private physicians' statements, and report of VA 
examinations.  The veteran has not identified any 
outstanding records.  

The record reflects that the veteran received detailed 
information as to not only what evidence was required to 
substantiate the claims, but also as to the obligations of 
VA and the veteran in obtaining evidence.  In this regard, 
the Board particularly notes the SSOC issued in April 
2002.  This document not only explained in plain language 
what evidence was needed to substantiate the claims, it 
also explained what the essential contents of that 
evidence must be, and advised the claimant of both what VA 
would do to obtain evidence and what type of evidence he 
should submit on his own behalf.  Hence, the Board 
concludes that the correspondence discussed above 
demonstrates compliance with VA's notification 
requirements to the extent required by law.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

Since the veteran has already been informed of the 
evidence needed to substantiate his claims and of the 
notification requirements, there is no further action 
which need be undertaken to comply with the provisions of 
the VCAA, and the veteran and his representative have 
pointed to no actions they believe need be taken.  
Therefore, there is no prejudice to the veteran in the 
Board proceeding to adjudicate the merits of the claims.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of 
record pertaining to the history of the veteran's service-
connected disability.  The Board has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability at issue, except as 
outlined below.  

In a September 1990 rating decision, the RO granted 
service connection for residuals of right shoulder 
dislocation (major), evaluated as noncompensably 
disabling.  

The veteran filed an increased rating claim on April 17, 
1995.  

On VA examination in October 1995, the veteran complained 
of right shoulder pain.  Objective findings noted range of 
motion of the right shoulder as follows: anterior 
elevation (forward flexion) to 180 degrees; lateral 
elevation (abduction) to 180 degrees; external rotation to 
70 degrees; and internal rotation to 60 degrees.  X-rays 
revealed mild to moderate degenerative changes of the 
right shoulder joints.  

VA outpatient treatment records show that the veteran 
underwent epidural injections of the right shoulder for 
pain in October 1995 and received his last injection in 
December 1995.  The treatment note indicated no pain now 
and that the veteran was doing well.  

In December 1995, the rating for the right shoulder 
disability was increased to 10 percent, effective April 
17, 1995.  

On VA examination in February 1997, objective findings 
revealed no obvious deformity of the right shoulder on 
standing.  Range of motion was abduction to 90 degrees, 
full adduction, external rotation to 90 degrees, full 
internal rotation, and forward flexion to 95 degrees.  
There was no tenderness to palpation or obvious wasting of 
the shoulder muscles.  There was no grating of the 
shoulder on rotation or marked tenderness over the 
acromioclavicular joints.  X-rays revealed no evidence of 
degenerative osteoarthritis of the glenohumeral joint or 
of the acromioclavicular joints.  The examiner commented 
that apart from subjective limitation of full abduction of 
the right shoulder, there were no clinical or radiological 
evidence of any changes of the glenohumeral or the 
acromioclavicular joints.  

An October 1997 statement from Dr. D. M. reflects that the 
veteran was seen that month for evaluation.  The physician 
stated that on a functional scale the veteran had some 
difficulty reaching the top of his head or his opposite 
axilla without pain.  He could not use his arm behind his 
back for perineal care or dressing himself without 
difficulty.  He could not put his arm back through the 
sleeves of a jacket comfortably.  He could not sleep on 
the affected side, could not carry ten pounds without easy 
fatigability, could not use the arm for repetitive at or 
above shoulder level without pain.  He had difficulty 
performing his normal working activities.  He could not 
perform normal sporting activities.  He had marked 
anterior/inferior apprehension of the right shoulder and 
had approximately 30 percent anterior/inferior laxity as 
compared to 10 percent on the opposite left side.  He had 
active and passive range of motion of 170 degrees of 
forward elevation and 60 degrees of external rotation.  He 
had deep pain with some grinding sensation on anterior 
stabilization testing on the right shoulder.  He had 
palpation pain around the entire glenohumeral joint line.  

In a March 1998 statement, Dr. P. P., a VA physician, 
summarized the veteran's VA care.  It was noted that when 
examined in January 1997 shoulder motion was limited 
secondary to pain with abduction limited to 90 degrees.  
Neurological examination was normal.  On examination in 
February 1997, active range of motion was flexion to 140 
degrees and abduction to 90 degrees.  In August 1997, 
abduction was to 95 degrees.  

In a March 1998 statement, Dr. J. P., a VA physician, 
reported that when seen in February 1998 range of motion 
of the veteran's right shoulder flexion to 150 degrees 
active and 160 degrees passive.  Abduction was 110 degrees 
active and 140 degrees passive.  Muscle strength was 5/5.  

In October 1998, the veteran testified that he had 
constant, severe pain that was aggravated by motion.  
There was loss of motion, loose motion, cracking, popping, 
and inflammation.  He guarded his shoulder and was limited 
to 10 pounds when lifting.  He had sleep problems due to 
pain.  His condition affected him on his job as a 
housekeeper, causing him to miss about 3 days due to 
medical appointments.  He indicated that he was right 
handed, but had come to rely more on his left hand.  He 
received treatment from VA, but was told that there was 
nothing more that could be done.  He used aspirin, heat, 
and balm for pain relief.  See October 1998 hearing 
transcript.  

In a March 1999 statement, Dr. D. A. reported that on 
clinical evaluation range of motion of the veteran's right 
shoulder was abduction to 90 degrees, flexion to 120 
degrees, and external rotation to 50 degrees.  
Neurological evaluation revealed decreased grip strength 
in the right upper extremity and decreased deltoid 
strength, 4+/5 versus the left, secondary to pain.  X-rays 
revealed evidence of acromioclavicular joint arthritis as 
well as severe glenohumeral joint arthritis and osteophyte 
formation of the humeral head.  The diagnosis was right 
shoulder glenohumeral arthritis secondary to traumatic 
anterior dislocation.  The examiner opined that the 
veteran's peripheral neuropathy in the upper extremity was 
secondary to his shoulder injury.  

In April 1999, the RO granted service connection for right 
shoulder peripheral neuropathy and recharacterized the 
service-connected disability as right shoulder dislocation 
with traumatic arthritis and peripheral neuropathy.  The 
10 percent rating remained unchanged.  

A June 1999 statement from a VA physician noted that the 
veteran had been prescribed Ibuprofen for pain, and a 
shoulder sling brace to prevent laxity, pain and future 
dislocation.  

A June 1999 statement from Dr. D. A. noted that the 
veteran did not have full range of motion of the right 
shoulder.  There was also evidence of laxity of the 
glenohumeral ligaments.  The physician commented that the 
condition caused incapacitating exacerbations.  

The veteran was afforded a VA examination on May 23, 2001.  
At that time, he complained of constant numbness and 
tingling in the right upper extremity.  He indicated that 
the pain was associated with weakness, stiffness, 
recurrent subluxation, inflammation, swelling, 
instability, locking, fatigue and lack of endurance.  He 
reported that he was unable to perform some of the 
activities of daily living due to right shoulder pain.  On 
clinical evaluation, range of motion of the right shoulder 
was flexion to 70 degrees with pain, abduction to 75 
degrees with pain, external rotation to 70 degrees with 
pain and internal rotation to 65 degrees with pain.  It 
was noted that range of motion was limited by pain, lack 
of endurance and weakness with pain having the major 
functional impact.  There was no fatigue.  Motor strength 
was 4/5 in the right upper extremity secondary to shoulder 
pain.  There was no evidence of atrophy.  Sensation was 
decreased to pinprick in the right forearm.  Deep tendon 
reflexes were symmetric.  X-ray of the right shoulder 
revealed degenerative arthritis.  The diagnosis was right 
shoulder dislocation with traumatic arthritis and 
peripheral neuropathy.  The examiner stated that the 
veteran should avoid lifting more than 20 pounds on an 
occasional basis, crawling, overhead reaching and stepping 
on ladders.  

In a July 2001 statement, a VA physician indicated that 
the veteran required a shoulder sling and brace on a 
permanent basis in order to prevent recurrent subluxation 
and dislocation.  

In April 2002, the rating for the right shoulder 
disability was increased to 20 percent, effective May 23, 
2001.  

Analysis

Disability ratings are assigned in accordance with the 
VA's Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it 
is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

Under the relevant diagnostic criteria, degenerative or 
traumatic arthritis, substantiated by X-ray findings, is 
rated on the basis of limitation of motion of the affected 
joint or joints involved.  38 C.F.R. §§ 4.71a, Diagnostic 
Codes 5003, 5010.  

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant 
hand for rating purposes.  38 C.F.R. § 4.69.  The evidence 
shows that the veteran's injury is to his right, or major, 
shoulder.

Diagnostic Code 5201 provides a 20 percent evaluation for 
limitation of motion of the major arm when motion is 
possible to the shoulder level.  A 30 percent evaluation 
requires that motion be limited to midway between the side 
and shoulder level.  A 40 percent evaluation requires that 
motion be limited to 25 degrees from the side.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.  Normal range of motion for 
the shoulder is as follows: forward elevation (flexion) to 
180 degrees; abduction to 180 degrees; internal rotation 
to 90 degrees; and external rotation to 90 degrees.  38 
C.F.R. § 4.71, Plate I.  

Under Diagnostic Code 5203, malunion of the clavicle or 
scapula, or nonunion without loose movement, warrants a 10 
percent evaluation.  A 20 percent evaluation requires 
nonunion with loose movement or dislocation.  These 
disabilities may also be rated on the basis of impairment 
of the function of the contiguous joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5203.  

The provisions of 38 C.F.R. §§ 4.40, 4.45, or 4.59 require 
consideration of any functional loss due to pain, or any 
weakened movement, excess fatigability, incoordination, or 
pain on movement of the veteran's joints when the rating 
code under which the veteran is rated contemplates 
limitation of motion.  See DeLuca v. Brown, 8 Vet.App. 202 
(1995). 

I.  In Excess of 10 Percent Prior to May 23, 2001

The record reflects that prior to May 23, 2001, the 
veteran's right shoulder disability was evaluated under 
Diagnostic Codes 5010-5203.  The Board finds, however, 
that the right shoulder disability is more appropriately 
rated under Diagnostic Code 5201.  

In reviewing the clinical evidence prior to May 23, 2001, 
the Board acknowledges and finds credible the veteran's 
assertions regarding right shoulder pain with use.  Given 
the additional pain and discomfort on use, and the fact 
that clinical evaluations in 1997 and 1999 consistently 
showed that abduction in the shoulder was limited to 90-95 
degrees, an increased rating of 20 percent will be granted 
under Diagnostic Code 5201 for functional limitation of 
motion at the shoulder level.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5201; DeLuca.  However, as the evidence does not show that 
there was limitation of motion of the right arm to a point 
midway between the side and shoulder level, a rating in 
excess of 20 percent under Diagnostic Code 5201 is not 
warranted.  The evidence reflects that the veteran had at 
least 90 degrees abduction and 95 degrees forward flexion 
in the right shoulder.  

As noted, the veteran had been rated under Diagnostic Code 
5203.  However, a 20 percent evaluation is the highest 
available under this Diagnostic Code and therefore 
application of Diagnostic Code 5203 would be of no benefit 
to the veteran.  

II.  In Excess of 20 Percent from May 23, 2001

The May 2001 VA examination showed that range of motion of 
the right shoulder was 70 degrees flexion, 75 degrees 
abduction, 70 degrees external rotation and 75 degrees 
internal rotation.  The examiner also noted that range of 
motion of the shoulder was limited by pain, lack of 
endurance and weakness with pain.  The disability was said 
to have major functional impact.  The July 2001 VA 
physician's statement indicated that the veteran required 
a shoulder brace on a permanent basis in order to prevent 
recurrent subluxation and dislocation.  

Given this evidence, the Board finds the record justifies 
an increased rating for right shoulder pathology.  The 
record reflects that the veteran's complaints of pain, 
weakness, and fatigability have a clinical basis in the 
record in that he requires use of a shoulder sling brace 
to prevent laxity, pain and future dislocation.  In the 
Board's opinion, the functional impairment caused by the 
right shoulder pain, weakness and fatigability is 
substantial, and as a practical matter probably limits the 
veteran's right arm movement to midway between his side 
and shoulder level with any sustained or prolonged use of 
the shoulder.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Accordingly, and resolving reasonable doubt in 
the veteran's favor, the Board concludes that the veteran 
is entitled to a 30 percent evaluation for right shoulder 
disability.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201; DeLuca. 

However, the Board also concludes that an evaluation in 
excess of 30 percent for right shoulder disability is not 
warranted.  Even when the veteran's complaints of pain, 
weakness and fatigability are considered, the range of 
motion measurements noted on the 2001 VA examination do 
not demonstrate that the veteran's right arm is limited in 
motion to a point 25 degrees or less from his side.  
Accordingly, the Board finds that the veteran's right 
shoulder disability does not approximate the criteria for 
a 40 percent evaluation under Diagnostic Code 5201.  



ORDER

Entitlement to a 20 percent rating for right shoulder 
dislocation with traumatic arthritis and peripheral 
neuropathy, prior to May 23, 2001, is granted, subject to 
the applicable laws and regulations concerning the payment 
of monetary benefits.  

Entitlement to a 30 percent rating for right shoulder 
dislocation with traumatic arthritis and peripheral 
neuropathy, from May 23, 2001, is granted, subject to the 
applicable laws and regulations concerning the payment of 
monetary benefits.  



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

